ORDER
PER CURIAM.
Appeal from convictions of assault in the second degree, § 565.060 RSMo 1986, and sentence of seven years’ imprisonment; armed criminal action, § 571.015 RSMo 1986, and sentence of three years’ imprisonment to be served consecutively to the second degree assault conviction; and assault in the third degree, § 565.070 RSMo 1986, and sentence of one year’s confinement to be served concurrently with the second degree assault and armed criminal action convictions, in addition to a fine of $1,000.
Affirmed. Rule 30.25(b).